Citation Nr: 1114581	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  01-08 533A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetic retinopathy, currently evaluated as 10 percent disabling.  

2.  Entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease.  

3.  Entitlement to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel



INTRODUCTION

The Veteran had active military service from May 1969 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision of the Department of Veterans Affairs Regional Office (RO) in Nashville, Tennessee.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issue of entitlement to reimbursement for unauthorized medical expenses incurred at the Johnson City Medical Center between December 25, 2006 and December 27, 2006, is the subject of a separate decision.  


REMAND

In a November 2005 rating decision, the RO denied the Veteran's claim for an increased rating for service-connected diabetic retinopathy, evaluated as 10 percent disabling, and granted his claim for service connection for coronary artery disease, and assigned a 60 percent evaluation.  In August 2006, the Veteran filed a timely notice of disagreement (NOD) as to the denial of his increased rating claim, and the issue of entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease.  

Because a timely NOD was filed to the November 2005 rating decision, the RO must now provide the Veteran with a Statement of the Case (SOC) on the issues of entitlement to an increased rating for service-connected diabetic retinopathy, currently evaluated as 10 percent disabling, and entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

With regard to the claim for TDIU, service connection is currently in effect for coronary artery disease, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, posttraumatic stress disorder with anxiety and depression, diabetic retinopathy, and erectile dysfunction.  A review of the Veteran's recent VA examination reports shows that the examiners did not specifically address the effects of the Veteran's service-connected disabilities on his ability to work.  See Friscia v. Brown, 7 Vet. App. 294 (1995); Gary v. Brown, 7 Vet. App. 229 (1994).  Accordingly, on Remand, the Veteran should be afforded new VA examinations which discuss the effects of his service-connected disabilities on his ability to work.  Id.  

The appellant is hereby notified that it is the appellant's responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 and 3.655 (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with respect to the issues of: 1) entitlement to an increased rating for service-connected diabetic retinopathy, currently evaluated as 10 percent disabling, and 2) entitlement to an initial evaluation in excess of 60 percent for service-connected coronary artery disease.  The Veteran should be advised that he may perfect his appeal of any of these issues by filing a Substantive Appeal within 60 days of the issuance of the Statement of the Case, see 38 C.F.R. § 20.302(b), or alternatively, within the time proscribed by law to perfect an appeal to the Board.  

2.  Ask the Veteran to identify all VA and private health care providers who have treated him for symptoms of his service-connected coronary artery disease, diabetes mellitus, peripheral neuropathy of the bilateral lower extremities, posttraumatic stress disorder with anxiety and depression, diabetic retinopathy, and erectile dysfunction, after 2008 (i.e., after the most recent treatment reports of record), in order to determine if relevant records exist that are not currently associated with the claims files.  After securing any necessary releases, the RO should attempt to obtain these records.  

3.  The Veteran should be afforded examinations to determine the current extent of all of his service-connected disabilities.  The claims file must be made available to and reviewed by the examiner(s) in conjunction with the examination(s), and the examiner(s) must annotate the examination report(s) that the claims file was in fact made available for review in conjunction with the examination(s).  All necessary tests should be conducted.

The examiner(s) is/are specifically requested to address whether the Veteran's service-connected disabilities render the Veteran unable to engage in substantially gainful employment, supporting such opinions with reference to manifested symptomatology and limitations.  The examiner(s) should be provided with a list of all of the Veteran's service-connected disabilities.

4.  Then, readjudicate the issues on appeal.  If any of the determinations remains unfavorable to the appellant, he should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered.   The appellant should be given an opportunity to respond to the SSOC.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

